                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                           Plaintiff,                                              8:12CR44

            vs.
                                                                                    ORDER
 ALBERT L. WOODS,

                           Defendant.


        This matter is before the Court on the defendant’s “Ex Parte Motion for Production of
Documents” (Filing No. 149) requesting the Clerk of Court provide him with a copy his judgment
of commitment without payment of costs.
        On October 9, 2019, the Court revoked the defendant’s supervised release and sentenced
him to a term of imprisonment. The defendant did not timely appeal. Other than this motion for
copies, the defendant has no motions or cases pending before this court. The defendant does not
have the right to receive copies of documents without payment, even if he has leave to proceed in
forma pauperis. See 28 U.S.C. § 1915; Lewis v. Precision Optics, Inc., 612 F.2d 1074, 1075 (8th
Cir. 1980). Although the defendant states he needs a copy of his judgment of commitment based
on his belief he has not been given the correct amount of credit for time served, having reviewed
the record,1 the Court is not inclined to order copies of documents made at government expense.
The defendant may pay the Clerk of the Court for copies at the established rate of 50¢ per page.
Accordingly,
        IT IS ORDERED that Defendant’s motion for free copies (Filing No. 149) is denied. The
defendant may pay the Clerk of the Court for copies at the established rate of 50¢ per page.
        Dated this 27th day of January, 2020.

                                                             BY THE COURT:

                                                             s/ Michael D. Nelson
                                                             United States Magistrate Judge


        1
          Defendant appeared for an initial appearance by writ on July 9, 2019, because he was in state custody and
so returned. See Filing Nos. 126, 130, 131.
